Exhibit 10.1

Euro VI (BC) S. à r. l.

Euro V (BC) S. à r. l.

AAA Co-Invest VI (EHS-BC) S. à r.l.

March 3, 2009

Hexion Specialty Chemicals, Inc.

180 East Broad Street

Columbus, Ohio 43215

Hexion LLC

180 East Broad Street

Columbus, Ohio 43215

Ladies and Gentlemen:

This letter sets forth the several commitments of the entities that are the
signatories hereto (the “Apollo Investors”), subject to the terms and conditions
contained herein, to provide $200 million of financing to Hexion LLC and/or HSCI
(each as defined below) pursuant to the purchase of Hexion Shares and Warrants
(as defined below) to be issued by Hexion LLC, a Delaware limited liability
company (“Hexion LLC”) and/or pursuant to one or more Liquidity Facilities (as
defined below) to Hexion LLC and/or HSCI, in connection with the Settlement and
Release Agreement, dated December 14, 2008 (the “Settlement Agreement”) entered
into with respect to the termination of that certain Agreement and Plan of
Merger, dated as of July 12, 2007 (the “Merger Agreement”), among Hexion
Specialty Chemicals, Inc., a wholly owned subsidiary of Hexion LLC (“HSCI”),
Nimbus Merger Sub Inc., a wholly-owned subsidiary of HSCI, and Huntsman
Corporation (“Huntsman”). This letter shall be deemed effective as of
December 29, 2008 (the “Effective Date”).

1. Commitment; Consideration. Each Apollo Investor hereby severally commits,
subject to the terms and conditions set forth herein, that it shall, or shall
cause one or more affiliates to, purchase the preferred units of Hexion LLC (the
“Hexion Shares”) and warrants to acquire common units of Hexion LLC (the
“Warrants”), in each case at the times and as otherwise provided in the attached
Exhibit A (the “Commitment”). Each Apollo Investor hereby severally confirms
that the funds necessary to fulfill the Commitment are currently available to it
or are available from its affiliates, and no internal or other approval is
required for such Apollo Investor to fulfill its obligations hereunder.

In addition, prior to the consummation of the full Commitment, each Apollo
Investor hereby severally commits, subject to the terms and conditions set forth
herein, that, it shall provide liquidity facilities to Hexion LLC (or directly
to HSCI if so requested by Hexion LLC) on an interim basis (“Liquidity
Facilities”, which shall include the Credit Agreement entered into on the date
hereof (the “Credit Agreement”) and which will include other liquidity measures
to be reasonably agreed among the parties, such as, for example, receivables
purchase and sale arrangements). In no circumstances shall the Apollo Investors
be obligated to have aggregate



--------------------------------------------------------------------------------

Liquidity Facilities outstanding, together with the purchase price for any
purchased Hexion Shares, in excess of $200 million (before giving effect to any
increased price for the Hexion Shares from the base price set forth on Exhibit
A). Each party hereto agrees that the intended purpose of this letter agreement,
including the Commitment and the provision of Liquidity Facilities, is to
satisfy the requirements of Section 3(f) of the Settlement Agreement and to
assist HSCI in operating its business and to provide HSCI liquidity, and that
any funds received by HSCI or Hexion LLC pursuant thereto are not to be used to
make payments to any of the Apollo Investors (or any of their respective
affiliates) other than (1) with respect to indebtedness of Hexion LLC or HSCI
(or any of their subsidiaries) owned by any Apollo Investor (or any of their
respective affiliates), (2) with respect to any Liquidity Facilities entered
into pursuant to this letter agreement or (3) payments on or with respect to the
Preferred Shares.

Exhibit B sets forth the Commitment of each Apollo Investor. Hexion LLC
undertakes to use best efforts to implement any necessary amendments to its
limited liability company agreement to permit the issuance of the Hexion Shares
and Warrants (with which the Apollo Investors shall cooperate).

The consummation of the Commitment and purchase and sale of the Hexion Shares
and Warrants will be pursuant to a customary purchase agreement, containing
appropriate representations and warranties with respect to the due issuance of
the Hexion Shares and Warrants, capitalization and related corporate matters
(limited to due authorization, execution, delivery and other customary
fundamental representations and warranties and in no event including
representations and warranties with respect to projections, financial
performance, operations or other matters) but, without limiting Paragraph 7
below, excluding any indemnity arrangements or other compensation to the Apollo
Investors.

The Commitment set forth in this paragraph 1 shall be reduced to the extent that
other current investors in Hexion LLC subscribe (to the extent applicable) for
their pro rata portion (based on their current ownership of Hexion LLC) of the
Hexion Shares and Warrants, or with respect to Liquidity Facilities, in which
case such parties shall purchase such portion of the Commitment on the same
terms as set forth herein.

Hexion LLC agrees that it shall promptly contribute to HSCI all proceeds from
the sale of the Hexion Shares and Warrants, on an after-tax basis and net of any
direct costs or expenses related thereto.

2. Conditions. Each Apollo Investor’s obligation to fund, or cause to be funded,
its Commitment shall be subject to such Settlement Agreement continuing to be in
full force and effect and neither Hexion nor Huntsman being in material breach
of any obligations thereunder.

3. Parties in Interest; Third Party Beneficiaries. Nothing in this letter,
express or implied, is intended to confer upon any person other than the Apollo
Investors and their respective affiliates, HSCI and Hexion LLC any rights or
remedies under or by reason of this letter or to confer upon any person any
rights or remedies against any person other than the Apollo Investors under or
by reason of this letter. Except for the Settlement Agreement, this letter
constitutes the sole agreement, and supersedes all prior agreements,
understandings and statements, written or oral between or among HSCI, Hexion
LLC, the Apollo Investors or any of their respective affiliates and any other
person with respect of the subject matter hereof.

 

-2-



--------------------------------------------------------------------------------

4. No Personal Liability. Notwithstanding anything that may be expressed or
implied in this letter agreement, each party hereto, by its acceptance of the
benefits hereof, covenants, agrees and acknowledges that, notwithstanding that
some of the Apollo Investors are partnerships, no recourse hereunder or any
documents or instruments delivered in connection herewith shall be had against
any officer, agent or employee of any Apollo Investor or any director, officer,
employee, partner, member, affiliate or assignee of any of the foregoing
(including, in each case, Apollo Global Management, LLC (“AGM”) and its
affiliates), whether by the enforcement of any assessment or by any legal or
equitable proceedings, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on, or otherwise be incurred by
an officer, agent or employee of any Apollo Investor or any director, officer,
employee, partner, member, affiliate or assignee of any of the foregoing
(including, in each case, AGM and its affiliates), as such for any obligations
of any Apollo Investor under this letter agreement or any documents or
instruments delivered in connection herewith or for any claim based on, in
respect of, or by reason of, such obligations or their creation.

5. Assignment; Right to Payments. The obligations of each Apollo Investor under
this agreement may be assigned, in whole or in part, by such Apollo Investor to
one or more of its affiliates or other investors that agree to assume such
Apollo Investor’s obligations hereunder, provided that such Apollo Investor
shall remain obligated to perform its obligations hereunder to the extent not
performed by such affiliate(s). The rights of each Apollo Investor under this
Agreement may be assigned by such Apollo Investor to any one or more of its
affiliates or such other investors that agree to assume a portion of such Apollo
Investor’s obligations hereunder.

6. Acknowledgment. Reference is hereby made to Section 3(f) of the Settlement
Agreement. The signatories hereto acknowledge and agree that this letter
agreement is intended to and shall satisfy the obligations of the Apollo
entities pursuant to such Section.

7. Fees and Expenses. Hexion LLC and HSCI hereby agree to reimburse the Apollo
Investors for all fees, costs and expenses incurred in connection with providing
and administering the financing contemplated herein, including, without
limitation, the reasonable fees, costs and expenses of counsel.

8. Governing Law. This letter shall be governed by the laws of the State of New
York applicable to contracts made and to be performed in such state. The parties
hereby irrevocably submit to the jurisdiction of the courts of the State of New
York located in the Borough of Manhattan and the Federal courts of the United
States of America located in the Southern District of the State of New York in
respect of the negotiation, interpretation and enforcement of the provisions of
this letter agreement, and hereby waive, and agree not to assert, as a defense
in any action, suit or proceeding for the interpretation or enforcement hereof
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue thereof may
not be appropriate or that this letter agreement may not be enforced in or by
such courts, and the parties hereto irrevocably agree that

 

-3-



--------------------------------------------------------------------------------

all claims brought by or against any of the parties hereto, the Apollo Investors
or any of the Apollo Investors’ affiliates with respect to such action or
proceeding shall be heard and determined in such State or Federal court. The
parties hereto irrevocably and unconditionally waive any right to trial by jury,
and agree not to request trial by jury.

9. Termination. This letter agreement and the Commitment of the Apollo Investors
hereunder shall terminate only upon the written consent of all parties hereto.
The parties hereto hereby acknowledge and agree that each of the commitment
letters dated October 8, 2008 and October 26, 2008 have been terminated upon
execution of this letter agreement by all the parties hereto.

10. Public Announcements; Amendment. The parties hereto will reasonably
cooperate in connection with any public announcement regarding the transactions
contemplated hereby. This letter agreement may not be amended without the
consent of all the parties hereto.

[Remainder of page intentionally left blank; signature pages follow]

 

-4-



--------------------------------------------------------------------------------

Sincerely, EURO VI (BC) S. À R. L. By:  

 

Name:   Laurie D. Medley Title:   Class A Manager EURO V (BC) S. À R. L. By:  

 

Name:   Laurie D. Medley Title:   Class A Manager AAA CO-INVEST VI (EHS-BC) S.À
R.L. By:  

 

Name:   Laurie D. Medley Title:   Class A Manager

 

B-1



--------------------------------------------------------------------------------

RECEIVED AND ACKNOWLEDGED

AS OF THE DATE FIRST WRITTEN ABOVE:

 

HEXION SPECIALTY CHEMICALS, INC. By:  

 

Name:   William H. Carter Title:   Executive Vice President & C.F.O. HEXION LLC
By:  

 

Name:   William H. Carter Title:   Executive Vice President

 

-2-